Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s response to Election/Restriction has been received on 11/9/21. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Election/Restrictions
Applicant’s election of Group I, species I, claims 1-4, 6 in the reply filed on 11/9/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2020 is considered by the examiner.
Drawings
The  drawings submitted on 2/19/20 has been considered and accepted
Allowable Subject Matter
Claims 1-6 and 8 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please deleted claim 7
Please rejoin claims 5 and 8
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a fuel cell joint separator formed by joining two metal separators together, a reactant gas flow field being 5formed on one surface as a reaction surface of each of the two metal separators, the reactant gas flow field being configured to allow a fuel gas or an oxygen-containing gas as a reactant gas to flow through the reactant gas flow field, a fluid passage connected to the reactant gas flow 10field or a coolant flow field penetrating through the fuel cell joint separator in a separator thickness direction. A bead seal protruding from the one surface of the metal separator. The bead seal being configured to prevent leakage of the reactant gas or a coolant as fluid, the bead seal 15comprising a passage bead provided around the fluid passage and an outer bead provided around the reactant gas flow field. The fuel cell joint separator being stacked on a membrane electrode assembly. A tightening load in a stacking direction being applied to the fuel cell joint separator, 20wherein in a dual seal section where the passage bead and the outer bead extend next to each other. A ridge protruding from the one surface is formed integrally with the metal separator, between the passage bead and the outer bead, 25a height of the ridge is smaller than a height of the bead seal compressed by the 
The closest prior art is US Patent 8,371,587 to Fly et al. reference discloses metal bead seal for a fuel cell in which the bead seals a passage in the thickness direction of the fuel flow passages. The metal separator comprises inner and outer bead seals with ridges in between the inner and outer beads. However, the Fly et al. reference does not disclose, nearly disclose or provide motivation to modify the metal separator to comprise bead seal 15comprising a passage bead provided around the fluid passage and an outer bead provided around the reactant gas flow field. The fuel cell joint separator being stacked on a membrane electrode assembly. A tightening load in a stacking direction being applied to the fuel cell joint separator, 20wherein in a dual seal section where the passage bead and the outer bead extend next to each other. A ridge protruding from the one surface is formed integrally with the metal separator, between the passage bead and the outer bead, 25a height of the ridge is smaller than a height of the bead seal compressed by the tightening load, and a joining line configured to join the two metal separators together, is provided between the outer bead and the ridge.
The prior art U.S. Publication 2006/0061045 to Burg reference discloses a gasket used between two surfaces to be sealed between at least one sheet in which there is an inner and outer seal bead with a ridge protruding from the seal with varying height. The height of the ridge appears to be smaller than the inner and outer seal bead. However, the Burg reference does not disclose, nearly disclose or provide motivation to modify the inner bead to be a passage bead provide around the fluid passage of a fuel cell and the outer bead provide around the reactant flow field wherein a tightening load in a stacking direction being applied and the ridge protruding from between the passage bead and the outer bead comprises a height smaller than the than a height of the bead seal compressed by the tightening load.
The prior art prior art US Publication 2018/0287181 to Rock et al. reference does not disclose nearly disclose or provide motivation to modify the fuel cell to comprise  bead seal 15comprising a passage bead provided around the fluid passage and an outer bead provided around the reactant gas flow field. The fuel cell joint separator being stacked on a membrane electrode assembly. A tightening load in a stacking direction being applied to the fuel cell joint separator, 20wherein in a dual seal section where the passage bead and the outer bead extend next to each other. A ridge protruding from the one surface is formed integrally with the metal separator, between the passage bead and the outer bead, 25a height of the ridge is smaller than a height of the bead seal compressed by the tightening load, and a joining line configured to join the two metal separators together, is provided between the outer bead and the ridge.
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725